Exhibit 10.7

 

[EMPLOYEE]

   Option Number:                         

[EMPLOYEE ID]

   Plan:                         

[ADDRESS]

   Grant Date:                         

 

GRANT OF STOCK OPTION

 

On this      day of                      (the “Grant Date”), Amgen Inc., a
Delaware corporation (the “Company”), pursuant to its Amended and Restated 1999
Equity Incentive Plan (the “Plan”), which is incorporated herein by reference,
has this day granted to you, the optionee named above, an option to purchase
(Number of Shares) shares of the $.0001 par value common stock of the Company
(“Common Stock”) pursuant to the terms hereof this option. This option is
intended to qualify as an “incentive stock option” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The provisions of your option are as follows:

 

I. Subject to the terms and conditions of this option, on each anniversary of
the Grant Date (each, a “Vesting Date”) the Ratable Amount (as defined below) of
this option shall vest, provided that you have remained continuously and
actively employed with the Company or an Affiliate of the Company (as defined in
the Plan) through each applicable Vesting Date. This option may only be
exercised for whole shares of Common Stock, and the Company shall be under no
obligation to issue any fractional shares of Common Stock to you. Subject to the
limitations contained herein, this option shall be exercisable with respect to
each installment on or after the applicable Vesting Date. Notwithstanding
anything herein to the contrary, the vesting schedule may be accelerated (by
notice in writing) by the Company in its sole discretion at any time during the
term of this option. In addition, vesting may be suspended by the Company in its
sole discretion during a leave of absence as provided from time to time
according to Company policies and practices. For purposes of this option, the
“Ratable Amount” shall mean a whole number of shares of Common Stock equal to
the number of shares of Common Stock covered by this option divided by four (4)
to which fractional shares of Common Stock resulting from this calculation shall
be combined into whole shares of Common Stock and added to the forgoing
calculation to vest on the Vesting Date indicated:

 

No. Fractional

Shares per
Ratable Amount

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

0.25    One (1) whole share of Common Stock on Fourth (4th) anniversary 0.50   
One (1) whole share of Common Stock on each of Second (2nd) and Fourth (4th)
anniversary 0.75    One (1) whole share of Common Stock on each of Second (2nd),
Third (3rd) and Fourth (4th) anniversary

 

1



--------------------------------------------------------------------------------

II.     (1) The per share exercise price of this option is $(Grant Price), being
not less than the fair market value of the Common Stock on the date of grant of
this option.

 

(2) To the extent permitted by applicable statutes and regulations, payment of
the exercise price per share is due in full upon exercise of all or any part of
each installment which has become exercisable by you by means of (i) cash or a
check or (ii) any cashless exercise procedure through the use of a brokerage
arrangement approved by the Company. However, if at the time of exercise, the
Company’s Common Stock is publicly traded and quoted regularly in the Wall
Street Journal, payment of the exercise price may be made by delivery of
already-owned shares of Common Stock of a value equal to the exercise price of
the shares of Common Stock for which this option is being exercised. The
already-owned shares must have been owned by you for the period required to
avoid a charge to the Company’s reported earnings and owned free and clear of
any liens, claims, encumbrances or security interests. Payment may also be made
by a combination of cash and already-owned Common Stock.

 

III. Notwithstanding anything to the contrary contained herein, this option may
not be exercised unless the shares issuable upon exercise of this option are
then registered under the Securities Act of 1933, as amended (the “Act”), or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Act.

 

IV. The term of this option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates on the seventh (7th)
anniversary of the date of this option (the “Expiration Date”). This option
shall terminate prior to the Expiration Date as follows: three (3) months after
the termination of your employment with the Company or an Affiliate of the
Company (as defined in the Plan) for any reason or for no reason unless:

 

(1) such termination of your employment is due to your Permanent and Total
Disability (as defined below), in which case the option shall terminate on the
earlier of the Expiration Date or twelve (12) months after termination of your
employment and the vesting schedule of unvested portions of options will be
accelerated to vest, subject to your execution of a general release and waiver
in a form provided by the Company, as of the day preceding such termination of
your employment with respect to options scheduled to vest between and including
the date of such termination of your employment and: (i) if you have been
employed by the Company and/or an Affiliate of the Company for less than five
(5) full years, December 31 of the first year following the year in which such
termination occurs, or (ii) if you have been employed by the Company and/or an
Affiliate of the Company for five (5) or more full years, all options awarded
hereunder;

 

(2) such termination of your employment is due to your death, in which case the
option shall terminate on the earlier of the Expiration Date or eighteen (18)
months after your death and the vesting schedule of unvested portions of options
will be accelerated to vest as of the day preceding your death with respect to
options scheduled to vest between and including the date of such termination of
your employment and: (i) if you have been

 

2



--------------------------------------------------------------------------------

employed by the Company and/or an Affiliate of the Company for less than five
(5) full years, options that are scheduled to vest December 31 of the first year
following the year in which such termination occurs, or (ii) if you have been
employed by the Company and/or an Affiliate of the Company for five (5) or more
full years, all options awarded hereunder;

 

(3) during any part of such three (3) month period, this option is not
exercisable solely because of the condition set forth in paragraph III above, in
which event this option shall not terminate until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your employment;

 

(4) exercise of this option within three (3) months after termination of your
employment with the Company or with an Affiliate would result in liability under
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), in which case this option will terminate on the earlier of: (i) the tenth
(10th) day after the last date upon which exercise would result in such
liability; or (ii) six (6) months and ten (10) days after the termination of
your employment with the Company or an Affiliate; or

 

(5) such termination of your employment is due to your voluntary termination and
such voluntary termination is not the result of Permanent and Total Disability
(as defined below) after you are at least sixty (60) years of age and have been
an employee of the Company and/or an Affiliate of the Company for at least
fifteen (15) consecutive years (“Voluntary Termination”), in which case this
option shall terminate on the earlier of the Expiration Date or eighteen (18)
months after termination of your employment and the vesting schedule of unvested
portions of this option will be accelerated to vest, subject to your execution
of a general release and waiver in a form provided by the Company, as of the day
preceding your Voluntary Termination with respect to all options awarded
hereunder.

 

However, in any and all circumstances and except to the extent the vesting
schedule has been accelerated by the Company in its sole discretion during the
term of this option or as a result of your Permanent and Total Disability or
death as provided in paragraphs IV(1) or IV(2) above, respectively, or as a
result of your Voluntary Termination as provided in paragraph IV(5) above, this
option may be exercised following termination of your employment only as to that
number of shares as to which it was exercisable on the date of termination of
your employment under the provisions of paragraph I of this option. For purposes
of this option, (i) “termination of your employment” shall mean the last date
you are either an employee of the Company or an Affiliate or engaged as a
consultant or director to the Company or an Affiliate, and (ii) “Permanent and
Total Disability” shall have the meaning ascribed to such term under Section
22(e)(3) of the Code and with such permanent and total disability being
certified prior to termination of your employment by (i) the Social Security
Administration, (ii) the comparable governmental authority applicable to an
Affiliate of the Company, (iii) such other body having the relevant
decision-making power applicable to an Affiliate of the Company, or (iv) an
independent medical advisor appointed by the Company in its sole discretion, as
applicable, in any such case.

 

3



--------------------------------------------------------------------------------

V.     (1) To the extent specified above, this option may be exercised by
delivering a Notice of Exercise of Stock Option form, together with the exercise
price to the Secretary of the Company, or to such other person as the Company
may designate, during regular business hours, together with such additional
documents as the Company may then require pursuant to Article II, subparagraph
5(f) of the Plan.

 

(2) As a condition to the issuance of shares upon the exercise of this option,
the Company may require you to: (i) enter an arrangement providing for the
payment by you to the Company of any tax withholding obligation of the Company
arising by reason of: (a) the exercise of this option; (b) the lapse of any
substantial risk of forfeiture of which the shares are subject at the time of
exercise; or (c) the disposition of shares acquired upon such exercise; and (ii)
agree to notify the Company in writing within fifteen (15) days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this option that occurs within two (2) years after the date of this option grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of this option.

 

VI. This option is not transferable, except by will or the laws of descent and
distribution, and is exercisable during your life only by you except as set
forth below:

 

(1) If you have named a Trust (as defined in the Plan) as beneficiary of this
option, this option may be exercised by the Trust after your death; and

 

(2) All or a portion of this option may be transferred to an Alternate Payee (as
defined in the Plan) if required by the terms of a QDRO (as defined in the
Plan), as further described in the Plan.

 

VII. This option is not an employment or service contract and nothing in this
option shall be deemed to create in any way whatsoever any obligation on your
part to continue in the employ or service of the Company, or of the Company to
continue your employment or service with the Company.

 

VIII. Any notices provided for in this option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
above or at such other address as you hereafter designate by written notice to
the Secretary of the Company.

 

IX. This option is subject to all the provisions of the Plan and its provisions
are hereby made a part of this option, including without limitation the
provisions of Article II, paragraph 5 of the Plan relating to option provisions,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this option and those of the
Plan, the provisions of the Plan shall control.

 

4



--------------------------------------------------------------------------------

X. The terms of this option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws.

 

XI. Notwithstanding the foregoing, the Company may not take any actions
hereunder, that would violate the Act, the Exchange Act, the Code, or any other
securities or tax or other applicable law or regulation. Notwithstanding
anything to the contrary contained herein, the shares issuable upon exercise of
this option shall not be issued unless such shares are then registered under the
Act, or, if such shares are not then so registered, the Company has determined
that such exercise and issuance would be exempt from the registration
requirements of the Act.

 

XII. By electing to accept this option, you acknowledge receipt of this option
and hereby confirm your understanding that the terms set forth in this option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
option. The Company may, in its sole discretion, decide to deliver any documents
related to options awarded under the Plan or future option that may be awarded
under the Plan by electronic means or request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

Very truly yours,

AMGEN INC.

By                                                         

   Duly authorized on behalf

   of the Board of Directors

 

5



--------------------------------------------------------------------------------

[EMPLOYEE]

   Option Number:                         

[EMPLOYEE ID]

   Plan:                         

[ADDRESS]

   Grant Date:                         

 

GRANT OF STOCK OPTION

 

On this      day of                      (the “Grant Date”), Amgen Inc., a
Delaware corporation (the “Company”), pursuant to its Amended and Restated 1999
Equity Incentive Plan (the “Plan”), which is incorporated herein by reference,
has this day granted to you, the optionee named above, an option to purchase
(Number of Shares) shares of the $.0001 par value common stock of the Company
(“Common Stock”) pursuant to the terms hereof this option. This option is not
intended to qualify and will not be treated as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

The provisions of your option are as follows:

 

I. Subject to the terms and conditions of this option, on each anniversary of
the Grant Date (each, a “Vesting Date”) the Ratable Amount (as defined below) of
this option shall vest, provided that you have remained continuously and
actively employed with the Company or an Affiliate of the Company (as defined in
the Plan) through each applicable Vesting Date. This option may only be
exercised for whole shares of Common Stock, and the Company shall be under no
obligation to issue any fractional shares of Common Stock to you. Subject to the
limitations contained herein, this option shall be exercisable with respect to
each installment on or after the applicable Vesting Date. Notwithstanding
anything herein to the contrary, the vesting schedule may be accelerated (by
notice in writing) by the Company in its sole discretion at any time during the
term of this option. In addition, vesting may be suspended by the Company in its
sole discretion during a leave of absence as provided from time to time
according to Company policies and practices. For purposes of this option, the
“Ratable Amount” shall mean a whole number of shares of Common Stock equal to
the number of shares of Common Stock covered by this option divided by four (4)
to which fractional shares of Common Stock resulting from this calculation shall
be combined into whole shares of Common Stock and added to the forgoing
calculation to vest on the Vesting Date indicated:

 

No. Fractional

Shares per
Ratable Amount

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

0.25    One (1) whole share of Common Stock on Fourth (4th) anniversary 0.50   
One (1) whole share of Common Stock on each of Second (2nd) and Fourth (4th)
anniversary 0.75    One (1) whole share of Common Stock on each of Second (2nd),
Third (3rd) and Fourth (4th) anniversary

 

1



--------------------------------------------------------------------------------

II.     (1) The per share exercise price of this option is $(Grant Price), being
not less than the fair market value of the Common Stock on the date of grant of
this option.

 

(2) To the extent permitted by applicable statutes and regulations, payment of
the exercise price per share is due in full upon exercise of all or any part of
each installment which has become exercisable by you by means of (i) cash or a
check or (ii) any cashless exercise procedure through the use of a brokerage
arrangement approved by the Company. However, if at the time of exercise, the
Company’s Common Stock is publicly traded and quoted regularly in the Wall
Street Journal, payment of the exercise price may be made by delivery of
already-owned shares of Common Stock of a value equal to the exercise price of
the shares of Common Stock for which this option is being exercised. The
already-owned shares must have been owned by you for the period required to
avoid a charge to the Company’s reported earnings and owned free and clear of
any liens, claims, encumbrances or security interests. Payment may also be made
by a combination of cash and already-owned Common Stock.

 

III. Notwithstanding anything to the contrary contained herein, this option may
not be exercised unless the shares issuable upon exercise of this option are
then registered under the Securities Act of 1933, as amended (the “Act”), or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Act.

 

IV. The term of this option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates on the seventh (7th)
anniversary of the date of this option (the “Expiration Date”). This option
shall terminate prior to the Expiration Date as follows: three (3) months after
the termination of your employment with the Company or an Affiliate of the
Company (as defined in the Plan) for any reason or for no reason unless:

 

(1) such termination of your employment is due to your Permanent and Total
Disability (as defined below), in which case the option shall terminate on the
earlier of the Expiration Date or twelve (12) months after termination of your
employment and the vesting schedule of unvested portions of options will be
accelerated to vest, subject to your execution of a general release and waiver
in a form provided by the Company, as of the day preceding such termination of
your employment with respect to options scheduled to vest between and including
the date of such termination of your employment and: (i) if you have been
employed by the Company and/or an Affiliate of the Company for less than five
(5) full years, December 31 of the first year following the year in which such
termination occurs, or (ii) if you have been employed by the Company and/or an
Affiliate of the Company for five (5) or more full years, all options awarded
hereunder;

 

(2) such termination of your employment is due to your death, in which case the
option shall terminate on the earlier of the Expiration Date or eighteen (18)
months after your death and the vesting schedule of unvested portions of options
will be accelerated to vest as of the day preceding your death with respect to
options scheduled to vest between and including the date of such termination of
your employment and: (i) if you have been

 

2



--------------------------------------------------------------------------------

employed by the Company and/or an Affiliate of the Company for less than five
(5) full years, options that are scheduled to vest December 31 of the first year
following the year in which such termination occurs, or (ii) if you have been
employed by the Company and/or an Affiliate of the Company for five (5) or more
full years, all options awarded hereunder;

 

(3) during any part of such three (3) month period, this option is not
exercisable solely because of the condition set forth in paragraph III above, in
which event this option shall not terminate until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your employment;

 

(4) exercise of this option within three (3) months after termination of your
employment with the Company or with an Affiliate would result in liability under
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), in which case this option will terminate on the earlier of: (i) the tenth
(10th) day after the last date upon which exercise would result in such
liability; or (ii) six (6) months and ten (10) days after the termination of
your employment with the Company or an Affiliate; or

 

(5) such termination of your employment is due to your voluntary termination and
such voluntary termination is not the result of Permanent and Total Disability
(as defined below) after you are at least sixty (60) years of age and have been
an employee of the Company and/or an Affiliate of the Company for at least
fifteen (15) consecutive years (“Voluntary Termination”), in which case this
option shall terminate on the earlier of the Expiration Date or eighteen (18)
months after termination of your employment and the vesting schedule of unvested
portions of this option will be accelerated to vest, subject to your execution
of a general release and waiver in a form provided by the Company, as of the day
preceding your Voluntary Termination with respect to all options awarded
hereunder.

 

However, in any and all circumstances and except to the extent the vesting
schedule has been accelerated by the Company in its sole discretion during the
term of this option or as a result of your Permanent and Total Disability or
death as provided in paragraphs IV(1) or IV(2) above, respectively, or as a
result of your Voluntary Termination as provided in paragraph IV(5) above, this
option may be exercised following termination of your employment only as to that
number of shares as to which it was exercisable on the date of termination of
your employment under the provisions of paragraph I of this option. For purposes
of this option, (i) “termination of your employment” shall mean the last date
you are either an employee of the Company or an Affiliate or engaged as a
consultant or director to the Company or an Affiliate, and (ii) “Permanent and
Total Disability” shall have the meaning ascribed to such term under Section
22(e)(3) of the Code and with such permanent and total disability being
certified prior to termination of your employment by (i) the Social Security
Administration, (ii) the comparable governmental authority applicable to an
Affiliate of the Company, (iii) such other body having the relevant
decision-making power applicable to an Affiliate of the Company, or (iv) an
independent medical advisor appointed by the Company in its sole discretion, as
applicable, in any such case.

 

3



--------------------------------------------------------------------------------

V.     (1) To the extent specified above, this option may be exercised by
delivering a Notice of Exercise of Stock Option form, together with the exercise
price to the Secretary of the Company, or to such other person as the Company
may designate, during regular business hours, together with such additional
documents as the Company may then require pursuant to Article II, subparagraph
5(f) of the Plan.

 

(2) As a condition to the issuance of shares upon the exercise of this option,
the Company may require you to enter an arrangement providing for the payment by
you to the Company of any tax withholding obligation of the Company arising by
reason of: (a) the exercise of this option; (b) the lapse of any substantial
risk of forfeiture of which the shares are subject at the time of exercise; or
(c) the disposition of shares acquired upon such exercise.

 

VI. This option is not transferable, except by will or the laws of descent and
distribution, and is exercisable during your life only by you except as set
forth below:

 

(1) If you have named a Trust (as defined in the Plan) as beneficiary of this
option, this option may be exercised by the Trust after your death; and

 

(2) All or a portion of this option may be transferred to an Alternate Payee (as
defined in the Plan) if required by the terms of a QDRO (as defined in the
Plan), as further described in the Plan.

 

VII. This option is not an employment or service contract and nothing in this
option shall be deemed to create in any way whatsoever any obligation on your
part to continue in the employ or service of the Company, or of the Company to
continue your employment or service with the Company.

 

VIII. Any notices provided for in this option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
above or at such other address as you hereafter designate by written notice to
the Secretary of the Company.

 

IX. This option is subject to all the provisions of the Plan and its provisions
are hereby made a part of this option, including without limitation the
provisions of Article II, paragraph 5 of the Plan relating to option provisions,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this option and those of the
Plan, the provisions of the Plan shall control.

 

X. The terms of this option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws.

 

4



--------------------------------------------------------------------------------

XI. Notwithstanding the foregoing, the Company may not take any actions
hereunder, that would violate the Act, the Exchange Act, the Code, or any other
securities or tax or other applicable law or regulation. Notwithstanding
anything to the contrary contained herein, the shares issuable upon exercise of
this option shall not be issued unless such shares are then registered under the
Act, or, if such shares are not then so registered, the Company has determined
that such exercise and issuance would be exempt from the registration
requirements of the Act.

 

XII. By electing to accept this option, you acknowledge receipt of this option
and hereby confirm your understanding that the terms set forth in this option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
option. The Company may, in its sole discretion, decide to deliver any documents
related to options awarded under the Plan or future option that may be awarded
under the Plan by electronic means or request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

Very truly yours,

AMGEN INC.

By                                                         

   Duly authorized on behalf

   of the Board of Directors

 

5